Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Michael Scheller on March 14, 2022.
The application has been amended as follows: Amend the claims as seen below.
Claim 9: in lines 21-22, after "the outlet", delete "without moving through the first yarn opening and the second yarn opening"
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-4, 8-14, and 16-20 are allowed over the prior art of record as none of the cited prior art alone or in combination teaches a feeder arm for a knitting machine comprising a first cutting device coupled to the feeder arm for cutting a first yarn to disengage an upper portion of the first yarn from a needle bed of the knitting machine, and a second cutting device coupled to the feeder arm for cutting a second yarn to disengage an upper portion of the second yarn from the needle bed of the knitting machine, wherein the feeder arm includes a first outlet located at a distal end of the feeder arm and a second outlet located at the distal end of the feeder arm, 
	The closest art of record is Roell (US 5,615,562 A) which discloses a feeder arm for a knitting machine comprising a first cutting device coupled to the feeder arm for cutting a first yarn to disengage an upper portion of the first yarn from a needle bed of the knitting machine, and a second cutting device coupled to the feeder arm for cutting a second yarn to disengage an upper portion of the second yarn from the needle bed of the knitting machine.  However, Goldman does not teach wherein the feeder arm includes a first outlet located at a distal end of the feeder arm and a second outlet located at the distal end of the feeder arm, the first outlet being configured to direct a pressurized gas to guide a distal end of the first yarn to a needle of the needle bed during a starting procedure, the second outlet being configured to direct a pressurized gas to guide a distal end of the second yarn to a needle of the needle bed during the starting procedure.  Modifying Roell to have the claimed first outlet and the second outlet would be hindsight reconstruction based upon Applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326. The examiner can normally be reached on Monday to Friday, 8:30am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIYING ZHAO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/DANNY WORRELL/Primary Examiner, Art Unit 3732